Pope, Judge.
Our judgment in this case at 179 Ga. App. 303 (2) (346 SE2d 380) (1986) has been reversed by the Supreme Court on certiorari. Allison v. State, 256 Ga. 851 (353 SE2d 805) (1987). Accordingly, our judgment is vacated and the judgment of the Supreme Court is made the judgment of this court. The judgment of the trial court is reversed.
*599Decided April 10, 1987.
William T. Hankins III, Robert G. Rubin, for appellant.
Robert E. Wilson, District Attorney, J. Tom Morgan, Susan Brooks, Assistant District Attorneys, for appellee.

Judgment reversed.


McMurray, P. J., and Carley, J., concur.